In the
                               Missouri Court of Appeals
                                           Western District
 SHAWN C. HAYNES,                                          )
                                                           )
                     Appellant,                            )   WD82545
                                                           )
 v.                                                        )   OPINION FILED: April 28, 2020
                                                           )
 STATE OF MISSOURI,                                        )
                                                           )
                    Respondent.                            )

                Appeal from the Circuit Court of Lafayette County, Missouri
                           The Honorable Dennis A. Rolf, Judge

 Before Division One: Lisa White Hardwick, Presiding Judge, Cynthia L. Martin, Judge
                           and Thomas N. Chapman, Judge


         Shawn Haynes ("Haynes") appeals from a judgment denying his Rule 24.035 1

motion for post-conviction relief without an evidentiary hearing. Haynes argues that it was

error to deny his motion without an evidentiary hearing because the record did not

conclusively refute his claim that trial counsel was ineffective (1) for failing to prepare for

trial and (2) for failing to advise Haynes of a viable defense.                            Because the record

conclusively refutes Haynes's claims of ineffective assistance of counsel, we affirm.

         1
           All rule references are to Missouri Court Rules, Volume I – State, 2018 as applicable at the time Haynes
filed his Rule 24.035 motion, unless otherwise indicated.
                                 Factual and Procedural Background

         On January 3, 2017, Haynes pleaded guilty to the class D felonies of driving while

suspended or revoked and resisting a lawful stop.

         During the plea hearing, Haynes answered affirmatively that he had plenty of time

to discuss his case with trial counsel; Haynes had conveyed all the relevant facts and

circumstances surrounding his case; trial counsel had explained the charges and reviewed

the evidence to Haynes; trial counsel had done everything Haynes asked him to do; trial

counsel had not done anything that Haynes had told him not to do; Haynes was happy with

trial counsel's representation and advice; Haynes felt trial counsel had done a good job for

him; Haynes understood that trial counsel would obtain medical records relating to a mental

illness diagnosis for purposes of sentencing and not for purposes of showing that Haynes

was not guilty by reason of mental disease or defect;2 and Haynes was "happy" with

continuing to enter his guilty pleas. Haynes also answered affirmatively that he understood

by pleading guilty that he waived rights attendant to proceeding to trial. Prior to entering

his guilty plea, Haynes made several statements acknowledging that he "made a conscious

decision" to drive away from police, who were attempting to pull Haynes over, on the date

of his offenses.




         2
          When Haynes was initially asked if his attorney had done all that Haynes had asked him, Haynes
expressed that his trial counsel had failed to obtain medical records that he thought would influence his decision to
proceed to trial. Before proceeding with the plea hearing, the trial court granted Haynes further time to discuss his
concerns with trial counsel and indicated that all proceedings would be continued to permit trial counsel to obtain
the medical records, in addition to permitting Haynes to undergo a medical evaluation. Upon return from
discussions with trial counsel, Haynes indicated his satisfaction with counsel's performance and that he only wished
to use the medical records for sentencing purposes.

                                                          2
       Haynes entered his plea of guilty and was eventually sentenced to six years

imprisonment on each count, served concurrently. Haynes filed a timely pro se motion for

post-conviction relief pursuant to Rule 24.035. Post-conviction counsel was appointed. A

timely amended motion ("Amended Motion") was filed. The Amended Motion argued that

Haynes's guilty pleas were entered involuntarily because (1) "counsel coerced [Haynes]

into pleading guilty by failing to prepare for trial," and (2) "fail[ed] to adequately

investigate the case against [Haynes] and fail[ed] to advise [Haynes] that he had a viable

defense to the charge of D felony driving while license revoked."

       The motion court entered a judgment ("Judgment"), which included findings of fact

and conclusions of law, denying the Amended Motion without an evidentiary hearing. The

motion court found that the claims raised in Haynes's Amended Motion were conclusively

refuted by the record. This timely appeal followed.

                                    Standard of Review

       Our review of the denial of a post-conviction motion is limited to a determination

of whether the motion court's findings of facts and conclusions of law are clearly erroneous.

Rule 24.035(k). "The motion court’s findings and conclusions are clearly erroneous only

if, after a review of the record, the appellate court is left with the definite and firm

impression that a mistake has been made." Dodson v. State, 364 S.W.3d 773, 776 (Mo.

App. W.D. 2012). "Movant has the burden to show by a preponderance of the evidence

that the motion court clearly erred in its ruling." Id.




                                               3
                                         Analysis

       Haynes raises two points on appeal. Haynes's first point asserts that the motion

court erred in denying his Amended Motion without an evidentiary hearing because the

record does not conclusively refute his claim that trial counsel rendered ineffective

assistance of counsel by failing to prepare for trial. Haynes's second point argues the

motion court erred in denying his Amended Motion because the record does not

conclusively refute his claim that counsel rendered ineffective assistance by failing to

investigate and advise Haynes of a potential defense. We address each point in turn.

                                        Point One

       Haynes's first point argues that the motion court erred by denying without an

evidentiary hearing his Amended Motion claim that he was "coerced" into pleading guilty

when counsel failed "to show [Haynes] any signs or indications whatsoever that he was

prepared to represent [Haynes] competently and effectively at trial" because the record did

not conclusively refute the claim. We disagree.

       To show that he was entitled to an evidentiary hearing on his Rule 24.035 motion,

Haynes was required to establish that the Amended Motion "(1) . . . alleged facts, not

conclusions, warranting relief; (2) the facts alleged raise matters not refuted by the files

and record of his case; and (3) the matters complained of resulted in prejudice to him."

Roberts v. State, 276 S.W.3d 833, 835 (Mo. banc 2009).            If the files and records

conclusively show Haynes is entitled to no relief, then a hearing on his Amended Motion

was not required. Price v. State, 974 S.W.2d 596, 599 (Mo. App. E.D. 1998); see also

Rule 24.035(h).

                                             4
         Haynes's Amended Motion claim that he was "coerced" into pleading guilty because

counsel was not prepared for trial did not warrant an evidentiary hearing because the claim

was conclusory and is refuted by the record. A movant "can prevail on [a] claim of

ineffective assistance of counsel if he shows that his counsel's representation fell below an

objective standard of reasonableness and that, as a result, he was prejudiced." Roberts, 276
S.W.3d at 836; see also Strickland v. Washington, 466 U.S. 668 (1984). Haynes's claim of

a coerced guilty plea thus required the assertion of facts that if true, would "show, but for

the conduct of his [plea counsel] about which he complains, he would not have pleaded

guilty but would have insisted on going to trial." Id. To plead a successful claim of

ineffective assistance based on inadequate preparation for trial, a movant is required to

allege "(1) what information his attorney failed to discover [in preparation]; (2) that

reasonable . . . preparation would have resulted in discovery of such information; and (3)

that the information would have aided or improved his position at trial." Redeemer v. State,

979 S.W.2d 565, 569 (Mo. App. W.D. 1998).

         The Amended Motion lacks this specificity. Haynes's claim of a coerced guilty plea

asserts that "[b]efore the plea, counsel coerced [Haynes] into pleading guilty by failing to

prepare for trial, in that counsel failed [] to show [Haynes] any signs or indications

whatsoever that [counsel] was prepared to represent [Haynes] competently and effectively

at trial." And though the Amended Motion summarily alleges that trial counsel failed to

undertake a variety of pre-trial tasks,3 the Amended Motion fails to identify any specific


         3
          Haynes's Amended Motion alleged that evidence adduced during an evidentiary hearing would show that
counsel failed to "review discovery in a detailed manner and take any notes, perform any investigation, take any
depositions himself, do any research, visit the crime scene, request any records, assign any trial preparation tasks to

                                                           5
information that trial counsel should or would have discovered in the performance of these

tasks, or how that undiscovered information would have aided or improved Haynes's

position at trial. The motion court did not clearly err in denying the first claim in the

Amended Motion without an evidentiary hearing. See Redeemer, 979 S.W.2d at 570

(holding that no hearing was required where movant's claim "never alleged what

information his attorney failed to discover, that a reasonable investigation or preparation

would have resulted in discovery of such information, or that the information would have

aided or improved [movant's] position at trial such that he would have spurned the plea

agreement and gone to trial instead"); see also Price v. State, 974 S.W.2d 596, 598-99 (Mo.

App. E.D. 1998) (holding that no evidentiary hearing was warranted where Movant did

"not allege any facts about what his attorney should have discovered or how that would

have provided a defense for him").

         Even if we could construe the Amended Motion to have asserted facts, not

conclusions, that would warrant relief if proven true (which we cannot), the record of

Haynes's plea hearing conclusively refutes his present contention that he was coerced to

plead guilty because he believed counsel was ill prepared for trial. During the plea hearing,

Haynes expressly stated he was satisfied with counsel's performance and that he believed

that trial counsel had done a good job for him, as provided,

         Court: You're represented here today by [trial counsel]?

any support staff, develop any theme of the case (or story to be portrayed to the jury), develop a witness list, endorse
any witnesses, develop any legal defense, prepare any direct and/or cross-examinations, evaluate whether he needed
to file any pretrial motions, write any pretrial motions, file any pretrial motions, prepare voir dire, prepare any
exhibits, prepare witnesses for testimony, discuss with any lay witnesses about how to dress for and act in court,
discuss with Movant his right to testify, prepare Movant for potential testimony, gather street clothes for Movant to
wear at trial, arrange for Movant to get a haircut before trial, discuss with Movant how to act in court, review and
prepare instructions, prepare an opening statement, or prepare a closing argument."

                                                           6
Haynes: Yes, sir.

Court: Have you had plenty of time to discuss your case with him?

Haynes: Yes, sir.

Court: Have you told him all the facts and circumstances surrounding your
case?

Haynes: Yes, sir.

Court: Has he explained the charges to you and gone over the evidence with
you?

Haynes: Yes sir.

Court: Has he done everything you’ve asked him to do?

Haynes: Yes, sir.

Court: Did he do anything you told him not to do?

Haynes: No, sir.

Court: Are you happy with his representation and advice?

Haynes: Yes, sir.

Court: And you feel he's done a good job for you?

Haynes: Yes, sir.

Court: Now, earlier we had some argument, or not argument, that wasn't a
good word to use, we had some discussion –

Haynes: Yes, sir.

Court: -- about some medical records. Now, you understand that he's trying
to get some medical records that he wants to use for purposes of sentencing
--

Haynes: Yes, sir.

                                    7
       Court: -- and that's what you're wanting him to do?

       Haynes: Yes, sir.

       Court: Were you seeking him to get those records to use to show that you
       were not guilty by reason of mental disease or defect?

       Haynes: No, sir.

       Court: Okay. So you didn’t expect him to have those records now or for trial.
       You just want him to have those for me to have a chance to view and for
       maybe the probation officer to see --

       Haynes: Yes, sir.

       Court: -- in the event of sentencing?

       Haynes: Yes, sir, correct.

       Court: Okay. So you're happy with where we're at right now --

       Haynes: Yes, sir, I am.

       Court: -- and want to proceed on; is that right?

       Haynes: Correct.

Haynes then entered his guilty pleas. The record conclusively refutes Haynes's claim that

he was coerced into pleading guilty because he thought that counsel was unprepared for

trial. See Redeemer, 978 S.W.2d at 571; Hamilton v. State, 865 S.W.2d 374, 376 (Mo.

App. E.D. 1993) ("Defendant's testimony he was satisfied with his attorney and she had

done everything he had asked her to do prohibits [defendant's] later claim to the contrary.");

Eberspacher v. State, 915 S.W.2d 384, 386 (Mo. App. W.D. 1996) (holding that "[a]

defendant who repeatedly assures the court at his guilty plea and sentencing hearings that

he is satisfied with his counsel's performance is barred from obtaining post-conviction

                                               8
relief on ineffective assistance of counsel."); Morrison v. State, 65 S.W.3d 561, 565 (Mo.

App. W.D. 2002) (holding that movant's claim that guilty plea was involuntary because of

counsel's alleged lack of preparation may be refuted by the plea colloquy record when the

movant is aware of counsel's alleged failure yet nonetheless expresses satisfaction with

counsel's performance).4

         The motion court did not clearly err by finding that Haynes's claim of coerced guilty

pleas was not entitled to an evidentiary hearing because it was conclusively refuted by the

record.

         Point One is denied.




         4
           Haynes argues that the record does not conclusively refute his claim because "Haynes did not repeatedly
state he was satisfied with his counsel's performance. Further, the [trial] court did not ask Haynes if any defenses
were discussed or if he was confident his attorney was prepared for trial." Haynes relies on State v. Driver, 912
S.W.2d 52 (Mo. banc 1995) for the proposition that a movant's general responses relating to movant's satisfaction
with trial counsel's performance are not necessarily sufficient to deny an evidentiary hearing. Driver is
distinguishable.
           Driver involved a denial of an evidentiary hearing arising from a Rule 29.15 Amended Motion. Driver, 912
S.W.2d at 54. The Court held that "to preclude an evidentiary hearing . . . the Rule 29.07(b)(4) inquiry must be
specific enough to elicit responses from which the motion court may determine that the record refutes conclusively
the allegation of ineffectiveness asserted in the 29.15 motion." Id. at 55. The Court noted however that inquiries
conducted during Rule 24.035 guilty plea hearings are often more thorough than Rule 29.07(b)(4) inquiries, and "as
a consequence of the thoroughness of the questioning conducted in most guilty plea proceedings, significant
numbers of Rule 24.035 motions are appropriately overruled without evidentiary hearing because the inquiry
conducted by the trial court upon taking the guilty plea elicits responses that conclusively refute the allegations in a
later filed Rule 24.035 motion." Id. at 56.
           Here, the trial court conducted a sufficiently specific inquiry. Although it did not ask specifically whether
Haynes had discussed all defenses with counsel or whether Haynes was confident his counsel was prepared for trial,
the trial court did discuss whether Haynes wished to continue the proceedings to obtain medical records relating to a
mental illness and for Haynes to undergo an evaluation to determine whether he might be eligible to plead not guilty
by reason of mental disease or defect. Haynes elected to further discuss the medical records with counsel and the
trial court permitted time for Haynes to do so. Upon return from those discussions, which may reasonably be
concluded included discussions of the viability of such a defense, Haynes testified during the plea colloquy that he
was satisfied with plea counsel’s performance. Haynes was afforded opportunity to discuss defenses with counsel
and testified that he was satisfied with those discussions. The record here reflects that the inquiry was sufficiently
specific to satisfy the requirements of Driver.

                                                           9
                                                   Point Two

         Haynes's second point argues that the motion court erred by denying without an

evidentiary hearing his Amended Motion's claim that trial counsel was ineffective for

"failing to advise [Haynes] that he had a viable defense to the charge of D felony driving

while license revoked," because "the state could not prove beyond a reasonable doubt that

[Haynes] knowingly drove a car while his license was suspended/revoked." Haynes asserts

the State arguably could not prove that Haynes "knowingly drove a car while his license

was suspended/revoked" because at the time of the offense he believed his license status

was "eligible for reinstatement," when in fact his license status had been changed by the

Department of Revenue to "suspended." The record conclusively refutes Haynes's claim.

         First, as already noted, Haynes expressed satisfaction with counsel during the plea

hearing, and confirmed that he had relayed to counsel "all the facts and circumstances

surrounding [his] case." See Voegtlin v. State, 464 S.W.3d 544, (Mo. App. E.D. 2015)

(holding that the record conclusively refuted a movant's claim when the movant "was clear

and consistent" in confirming satisfaction with counsel's performance, understood the

nature of the plea, the trial court asked movant a series of specific questions about counsel's

investigation, and movant "freely admitted to committing the crime").5 Second, even more

compelling, Haynes admitted he knowingly committed the crime to which he pleaded

guilty. During the plea hearing, Haynes stated multiple times that he drove on the date of

the offense, noting on one occasion that he "made a conscious decision" to flee police by


         5
           Haynes repeats the same alleged deficiencies with the trial court's reliance on Haynes's expressed
satisfaction with counsel's performance as were argued in connection with his first point. As discussed supra note 4,
Haynes's argument is unavailing.

                                                        10
driving away when they attempted to pull him over. During the plea colloquy, the court

inquired:

       Court: You're guilty of [driving while license was suspended or revoked and
       resisting a lawful stop] because on or about February 20, 2016, in the County
       of Lafayette, State of Missouri, you operated a motor vehicle on a highway,
       16th and Main in Higginsville, during your time when your operator's license
       was suspended or revoked under the laws of this state and you knew that
       your operator’s license was suspended or revoked?

       Haynes: Yes, sir.

(emphasis added). Haynes's testimony during the plea hearing defeats the defense he

claims counsel ineffectively failed to bring to his attention, thus refuting his claim. See

Wilson v. State, 177 S.W.3d 852, 854 (Mo. App. E.D. 2005) (holding that a movant was

not entitled to an evidentiary hearing when the movant's testimony during the plea hearing

demonstrated that the movant would not have a viable defense of self-defense).

       In addition, the Amended Motion admits that, prior to his offenses, Haynes knew

he needed to reinstate his license but failed to do so. Haynes's Amended Motion asserts

that Haynes went to the Department of Motor Vehicle's office, having "accomplished all

steps necessary" to reinstate his license, but that he failed to do so because of "customer

wait time." By Haynes's admission, he was at best driving at the time of his arrest under

the impression he was "eligible for reinstatement."       A license that is eligible for

reinstatement is not a reinstated license. See Section 302.060. The fact that, according to

Haynes, his license status was subsequently changed to "suspended," unbeknownst to him,

is meaningless. Section 302.321.1 provides that a person commits the offense of driving

while revoked by operating a motor vehicle when the person's license "has been cancelled,


                                            11
suspended, or revoked." As a result, whether Haynes's license was revoked and subject to

reinstatement, or merely suspended, the record conclusively establishes that Haynes knew

at the time of his offenses that he was operating a vehicle without a valid license. Evidence

that a license has been suspended, and not reinstated by the date of arrest, is sufficient to

prove the requisite culpable mental state for driving while revoked. State v. Bristol, 98
S.W.3d 107, 112-13 (Mo. App. W.D. 2003); see also State v. Ise, 460 S.W.3d 448, 456-57

(Mo. App. W.D. 2015) (“a driving record showing expiration or revocation is sufficient”

to establish the requisite culpable mental state for purposes of section 302.321).

       The motion court did not clearly err in denying Haynes's second claim without an

evidentiary hearing.

       Point Two is denied.

                                        Conclusion

       The motion court's Judgment is affirmed.



                                          __________________________________
                                          Cynthia L. Martin, Judge


All concur




                                             12